09-3951-ag
         Chong v. Holder
                                                                                       BIA
                                                                                Schoppert, IJ
                                                                               A095 362 700
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United            States Court of Appeals
 2       for the Second Circuit, held at the            Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl            Street, in the City of
 4       New York, on the 27 th day of August,           two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                      Chief Judge,
 9                JON O. NEWMAN,
10                DENNY CHIN,
11                     Circuit Judges.
12       _____________________________________
13
14       SWEE FOON CHONG,
15                Petitioner,
16
17                         v.                                   09-3951-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Scott E. Bratton, Margeret
25                                     Wong & Associates Co., LPA,
26                                     Cleveland, Ohio.
27
28       FOR RESPONDENT:               Tony West, Assistant Attorney
29                                     General; Ernesto H. Molina, Jr.,
1                           Assistant Director; Gladys M.
2                           Steffens Guzman, Trial Attorney,
3                           Office of Immigration Litigation,
4                           United States Department of Justice,
5                           Washington, D.C.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED, that the petition for review

10   is DENIED.

11       Swee Foon Chong, a native and citizen of Malaysia,

12   seeks review of an August 28, 2009 order of the BIA,

13   affirming the December 5, 2007 decision of Immigration Judge

14   (“IJ”) Douglas Schoppert, which denied her application for

15   asylum, withholding of removal, and relief under the

16   Convention Against Torture (“CAT”).   In re Swee Foon Chong,

17   No. A095 362 700 (B.I.A. Aug. 28, 2009), aff’g No. A095 362

18   700 (Immig. Ct. N.Y. City Dec. 5, 2007).   We assume the

19   parties’ familiarity with the underlying facts and

20   procedural history in this case.

21       Under the circumstances of this case, we review the

22   decision of the IJ as supplemented by the BIA.   See Yan Chen

23   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

24   applicable standards of review are well-established.   See

25   Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008);

26   Manzur v. U.S. Dep’t of Homeland Sec., 494 F.3d 281, 288-89

                                  2
1    (2d Cir. 2007).

2        Chong expressly declines to challenge the agency’s

3    denial of her applications for asylum and CAT relief.     With

4    respect to withholding of removal, the agency’s denial was

5    not in error.     Chong asserts that she was deprived a full

6    and fair hearing because the IJ deprived her of the

7    opportunity to testify.     “To establish a violation of due

8    process, an alien must show that she was denied a full and

9    fair opportunity to present her claims or that the IJ or BIA

10   otherwise deprived her of fundamental fairness.”     Burger v.

11   Gonzales, 498 F.3d 131, 134 (2d Cir. 2007) (internal

12   quotations marks omitted).     Here, the record reflects that

13   the IJ asked Chong’s counsel on multiple occasions whether

14   he wished to present anything further for consideration

15   before closing the record, and Chong’s counsel declined to

16   do so.   Accordingly, Chong’s argument that the case should

17   be remanded to allow her an opportunity to testify is

18   without merit.     See Hoodho v. Holder, 558 F.3d 184, 192 (2d

19   Cir. 2009) (“[A] party who voluntarily chose an attorney as

20   his representative in an action cannot avoid the

21   consequences of the acts or omissions of this freely

22   selected agent.” (internal quotation marks, alterations, and



                                     3
1    ellipses omitted)).

2        Chong also argues that the agency erred in construing

3    her withholding of removal claim with respect to Indonesia,

4    rather than Malaysia.   As the BIA reasonably found, Chong’s

5    application for relief refers exclusively to her fear of

6    persecution in Indonesia, her husband’s country of origin,

7    and she never expressed to the IJ her intention to seek

8    withholding of removal to Malaysia.       Accordingly, the IJ did

9    not err in considering her application for withholding with

10   regard to Indonesia--and in denying that application, given

11   that her designated country of removal was Malaysia.       See 8

12   C.F.R. § 1208.16(b) (mandating that the “burden of proof is

13   on the applicant for withholding of removal . . . to

14   establish that his or her life or freedom would be

15   threatened in the proposed country of removal” (emphasis

16   added)); see also Wangchuck v. Dep’t of Homeland Sec., 448

17   F.3d 524, 530 (2d Cir. 2006).       Although Chong asserts that

18   the evidence compels the conclusion that she established her

19   eligibility for withholding of removal to Malaysia, she

20   fails to point to any such compelling evidence.

21       For the foregoing reasons, the petition for review is

22   DENIED.   As we have completed our review, any stay of



                                     4
1    removal that the Court previously granted in this petition

2    is VACATED, and any pending motion for a stay of removal in

3    this petition is DISMISSED as moot.    Any pending request for

4    oral argument in this petition is DENIED in accordance with

5    Federal Rule of Appellate Procedure 34(a)(2), and Second

6    Circuit Local Rule 34.1(b).

 7                                 FOR THE COURT:
 8                                 Catherine O’Hagan Wolfe, Clerk
 9
10




                                    5